     Case 5:20-cv-00220-JPB Document 1 Filed 10/09/20 Page 1 of 5 PageID #: 1




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                  WHEELING
                                                                                      ELECTRONICALLY
                                                                                          FILED
                                                                                        Oct 09 2020
DONNA DARLENE ALLMAN,                                                               U.S. DISTRICT COURT
                                                                                    Northern District of WV
               Plaintiff,

v.                                                    CASE NO.       5:20-CV-220 (Bailey)

CMFG LIFE INSURANCE COMPANY,

               Defendant.



                                    NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant CMFG Life Insurance

Company (“CMFG Life”) hereby gives notice of and removes this action to the United States

District Court for the Northern District of West Virginia.

                       BACKGROUND AND BASIS FOR REMOVAL

        1.     On or about September 1, 2020, Plaintiff Donna Darlene Allman commenced this

action by filing a complaint in the Circuit Court of Marshall County in the State of West Virginia.

CMFG Life was served on or after September 9, 2020. A copy of the service papers, including

the Complaint, is attached hereto as Exhibit A.

        2.     Because CMFG Life was served with the Complaint on or after September 9, 2020,

this notice is timely filed in accordance with 28 U.S.C. § 1446(b) because it is brought within thirty

days after receipt by CMFG Life. Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S.

344, 347–348 (1999).
   Case 5:20-cv-00220-JPB Document 1 Filed 10/09/20 Page 2 of 5 PageID #: 2




       3.        This action concerns a life insurance policy allegedly issued by CMFG Life on the

life of Frances O’Neal Stone (the “Policy”). See Ex. A, Compl. ¶ 8. Plaintiff was the alleged

beneficiary of the Policy. Id.

       4.        Plaintiff alleges that the proceeds of the Policy are payable following Mr. Stone’s

death. Id. ¶ 13.

       5.        Plaintiff demands judgment against CMFG Life in the sum of $100,000, plus other

and further relief as “may become apparent.” Id. at 8 (“Wherefore” clause).

       6.        This is a civil action, and this Court has original subject matter jurisdiction pursuant

to 28 U.S.C. § 1332 because there is complete diversity of citizenship and because the amount in

controversy exceeds the $75,000 jurisdictional minimum. Id.

       7.        At the time this lawsuit was filed, Plaintiff was and remains a resident and citizen

of West Virginia. Id. ¶ 1.

       8.        CMFG Life Insurance Company was at the time the lawsuit was filed, and is as of

the date of this Notice, a corporation organized and existing under the laws of the State of Iowa,

with its principal place of business in Madison, Wisconsin. Thus, CMFG Life is not a citizen of

West Virginia.

       9.        There is complete diversity of citizenship between Plaintiff and Defendant.

       10.       This action involves a dispute in the amount of $100,000 in insurance proceeds,

and Plaintiff seeks to recover at least $100,000.

       11.       Accordingly, Plaintiff seeks to recover an award in excess of $75,000, exclusive of

interest and costs, and the amount in controversy thus exceeds the jurisdictional minimum.




                                                    2
   Case 5:20-cv-00220-JPB Document 1 Filed 10/09/20 Page 3 of 5 PageID #: 3




                      VENUE AND PROCEDURAL REQUIREMENTS

        12.    The Circuit Court of Marshall County in the State of West Virginia is located within

the Northern District of West Virginia. Thus, venue in this Court is proper under 28 U.S.C. §

1441(a).

                                             NOTICE

        13.    Pursuant to 28 U.S.C. § 1446(d), all adverse parties are being provided with written

notice of removal, and a copy of this Notice is being filed with the Circuit Court of Marshall

County in the State of West Virginia.

                                          JURY TRIAL

        14.    Plaintiff demanded a jury trial in the state court action.

                                 STATE COURT PLEADINGS

        15.    A copy of the Complaint, which is the only pleading in the state court action, is

attached to this Notice as Exhibit A. The case is being removed from the Circuit Court of Marshall

County. A copy of the Marshall County docket sheet for this matter is attached as Exhibit B. Upon

information and belief, other than these filings, no other proceedings have occurred in state court,

and no other pleadings, process, or orders have been served. Upon information and belief, other

than these filings, no other proceedings have occurred in state court, and no other pleadings,

process, or orders have been served.

                                NON-WAIVER OF DEFENSES

        16.    By removing this action, Defendants do not waive any defenses they may have to

this action.




                                                  3
   Case 5:20-cv-00220-JPB Document 1 Filed 10/09/20 Page 4 of 5 PageID #: 4




                                        CONCLUSION

       WHEREFORE, CMFG Life, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, hereby

removes this action from the Circuit Court of Marshall County, to the United States District

Court for the Northern District of West Virginia.

                                             Respectfully Submitted,

                                             CMFG LIFE INSURANCE COMPANY

                                             BY DINSMORE & SHOHL LLP


                                             /s/ Jill Cranston Rice
                                             Jill Cranston Rice (WV State Bar No. 7421)
                                             Rebecca Trump Russell (WV State Bar No. 13479)
                                             215 Don Knotts Boulevard, Suite 310
                                             Morgantown, WV 26501
                                             Telephone: (304) 225-1100
                                             Facsimile: (304) 296-6116
                                             Email: jill.rice@dinsmore.com
                                             Email: rebecca.russell@dinsmore.com




                                                4
     Case 5:20-cv-00220-JPB Document 1 Filed 10/09/20 Page 5 of 5 PageID #: 5




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                  WHEELING


DONNA DARLENE ALLMAN,

               Plaintiff,

v.                                                    CASE NO.        5:20-CV-220 (Bailey)

CMFG LIFE INSURANCE COMPANY,

               Defendant.


                                 CERTIFICATE OF SERVICE

        I, Jill Cranston Rice, hereby certify that on October 9, 2020, the foregoing Notice of

Removal was filed with the court through the ECF system, and copies of the above will be provided

to all parties of record at the addresses indicated below by sending electronically to the registered

participants as identified on the notice of electronic filing (NEF), or by sending paper copies to

those indicated as non-registered participants.


                            Michelle Marinacci / Christopher M. Turak
                                  Gold, Khourey & Turak, L.C.
                                     501 Tomlinson Avenue
                                    Moundsville, WV 26041
                                         mlm@gkt.com
                                         cmt@gkt.com

                                        C. Richard Wilson
                                        Wilson Law Offices
                                       515 Jefferson Avenue
                                     Moundsville, WV 26041
                                  rwilson@wilsonlawoffices.com

                                       Counsel for Plaintiff


                                              /s/ Jill Cranston Rice
                                              Jill Cranston Rice (WV State Bar No. 7421)
